PER CURIAM.
The only question involved on this appeal is whether the evidence supports the verdict. The assignments of error challenging certain rulings of the court on the admission and exclusion of evidence are not argued or discussed in the briefs, and therefore not considered. Anderson v. International Harvester Co., 104 Minn. 49, 116 N. W. 101.
In reference to the question whether the evidence sustains the verdict, little need be said. The action was brought to recover upon certain promissory notes given by defendant to plaintiff, and the defense of payment was interposed, together with a counterclaim for alleged overpayments. The verdict was for defendant to the effect that the notes had been fully paid. A careful examination of the record leads to the conclusion that the evidence, though not in all respects clear, is not so palpably against the verdict as to justify a reversal. It would serve no useful purpose to discuss the evidence, and we refrain. The order denying a new trial is affirmed.